DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,474,655. Although the claims at issue are not identical, they are not patentably distinct from each other because merely omit or replace limitation which are in dependent form or equivalent replacement terms as shown below:
Instant Application 16/589248
U.S. Patent No. 10,474,655
Claims 1, 9 and 17 recites:
receiving, from a client, a request to subscribe to a first query on a database, wherein the database comprises: a record data structure 
storing a plurality of records, wherein each record has a plurality of data fields;
a query data structure 
storing a plurality of queries, wherein each query has a query ID and one or more client IDs, and wherein each client ID corresponds to a different client subscribed to that query; 
and a query index data structure mapping each of the query IDs to an indexing data field, and (Claim 7, 14)

wherein the indexing data field is related to one of the plurality of data fields; responsive to determining that the first query does not exist in the query data structure: storing the first query, a first corresponding unique query ID, and a corresponding unique client ID as a new record in the query data structure; and storing the first corresponding unique query ID and an indexing data field related to one of the plurality of data fields as a new record in the query index data structure; (Claim 8, 15)



and when the one or more queries of interest comprises the first query, sending information to the client about each updated record satisfying the first query.

receiving, from a client, a request to subscribe to a query on a database 


storing a plurality of records, wherein each record has a plurality of data fields; 

storing a client ID, the query, and a corresponding unique query ID as a new record in a query data structure storing a plurality of query records; 
storing in a new record of a query index data structure the query ID and a second data field defining a location within a multidimensional space, 
wherein the query index data structure is indexed based on the second data field, wherein the second data field is related to one of the plurality of data fields, and wherein the query index data structure maps each query to a region of the multidimensional space; 









and based on the query index data structure, one or more queries of interest whose corresponding region of the multidimensional space encompasses at least one updated record; 
and when the one or more queries of interest comprises the query, sending information to the client about each updated record satisfying the query.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 9, 10, 12, 13 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Smet et al. (US 20150381679 A1) in view of Naibo et al. (US 20100017379 A1) further in view of Fukahori (US 20120102420 A1).
Regarding claim 1, De Smet discloses:
one or more non-transitory computer readable storage media comprising computer readable instructions that, when executed, cause a device to perform: receiving, from a client, a request to subscribe to a first query on a database, at least by (paragraph [0031] which disclose receiving a subscription request specifying the stream, where the stream is shown to include a query indicating data source, properties, objects, fields and conditions see para. [0030, 0035])
wherein the database comprises: a record data structure storing a plurality of records, wherein each record has a plurality of data fields, at least by (paragraph [0036] describes sources as database with objects (e.g. records) and corresponding fields)
a query data structure storing a plurality of queries, wherein each query has a query ID and one or more client IDs, and wherein each client ID corresponds to a different client subscribed to that query, at least by (paragraph [0062] which describes identifying streams, queries, observers (e.g. clients) and subscriptions with identifiers, and paragraph [0024] and Fig. 1 further describes the data binding model storing subscription which identifies the streams/query and objects)
But De Smet fails to specifically disclose:
storing query ID with client IDs, wherein each client ID corresponds to a different client subscribed to that query
and a query index data structure mapping each of the query IDs to an indexing data field, wherein the indexing data field is related to one of the plurality of data fields, at least by (paragraph [0024] and Fig. 1, which describes a data binding model which provides the storage structure for the generated streams (which includes queries) with corresponding plurality of object fields, creating similar query index claimed with corresponding ids as described in paragraph [0062])
responsive to determining that the first query does not exist in the query data structure: storing the first query, a first corresponding unique query ID, and a corresponding unique client ID as a new record in the query data structure, at least by (paragraph [0055] which describes a created new source, accepting query for the new source, since the source is newly created the corresponding query would not exist, and further describes creating a new stream for the source and subscription, such creation would involve storing corresponding query and subscription as described above in relation to data binding model storing subscription which identifies the streams/query and objects)
and storing the first corresponding unique query ID and an indexing data field related to one of the plurality of data fields as a new record in the query index data structure,
establishing a persistent connection with the client; and until the persistent connection is terminated: determining, responsive to any update to one or more records of the plurality of records in the record data structure, one or more queries of interest, wherein each query of interest is related to one or more of the updated records based on the query index data structure; and when the one or more queries of interest comprises the first query, sending information to the client about each updated record satisfying the first query, at least by (paragraph [0032] which describes detecting an update to the sources that fulfills the condition of the query and identifies the subscriber of the stream that correspond to the fulfilled query (e.g. each query of interest is related to one or more of the updated records based on the query index data structure, and when the one or more queries of interest comprises the first query) and delivers to the subscriber the stream item which are the updates that corresponds to the query conditions (e.g. sending information to the client about each updated record satisfying the first query)
But De Smet fails to specifically disclose:
establishing a persistent connection with the client; and until the persistent connection is terminated:
However, Naibo et al. (US 20100017379 A1) teaches the above limitation, storing query ID with client IDs, wherein each client ID corresponds to a different client subscribed to that query, at least by (paragraph [0060] and Fig. 10, where a query database is described and query IDs are stored with corresponding client IDs indicating the query that the client is subscribed to.)
Fukahori (US 20120102420 A1) teaches the above limitation: establishing a persistent connection with the client; and until the persistent connection is terminated, at least by (paragraph [0354] describes a communication session being established by user logging into the social networking system (e.g. persistent connection) and receiving updates to a particular feed (e.g. update to one or more records of the plurality of records in the record data structure, it is further described that these commutation session provides updates while the user in logged into the specific account, as such it would be understood that when the user is not logged in the session is ended and the updates are stopped (e.g. until the persistent connection is terminated))
And Fukahori, further incorporates the idea of feeds using specific queries which identify fields of plurality of tables to retrieve the updated data stored in them, see paragraph [0118-0119].  Furthermore in paragraph [0177-0194 and Fig. 9A] discloses the data structure which feeds/queries are created and storing them in an index structure that associated them with events and fields that the feeds/queries corresponds with (e.g. query index structure).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Naibo and Fukahori into the teaching of Smet as they related to subscribing to updated data feeds/streams and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing a consolidated view of custom filtered updates to users’ subscribed feeds, as taught by Fukahori in para. 0038, and Naibo in para. 0033.
As per claim 2, claim 1 is incorporated and De Smet fails to disclose:
wherein the computer readable instructions, when executed, further cause the device to perform: receiving, from a second client, a request to subscribe to the first query on the database; responsive to determining that the first query exists as a record in the query data structure, adding a corresponding unique client ID of the second client to the first query record in the query data structure; and until the persistent connection is terminated, when the one or more queries of interest comprises the first query, sending information to the second client about each updated record satisfying the first query (while De Smet discloses in para. 0065 the ability for multiple users (e.g. second user to find and subscribe to sources of data, and para. 0070 describes other users subscribed to streams/queries and receive updated from the stream/query))
Fukahori in paragrpah [0225-0229] describes the ability for users (second user) to search for records to subscribe to, as shown above said records are associated with feed/queries that said record corresponds to, and the subscription system allows the users to subscribe/follow matching records, by describing the ability to search for existing records, a matched record would indicate the correspond query/feed exist and the user can subscribe to it.  Furthermore Fukahori describe adding the user and object associated with the record in the subscription table.  And further more as shown above updates are continuously provided while user’s are logged into (e.g. until the persistent connection is terminated, when the one or more queries of interest comprises the first query, sending information to the second client about each updated record satisfying the first query).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Naibo and Fukahori into the teaching Smet as they related to subscribing to updated data feeds/streams and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing a consolidated view of custom filtered updates to users’ subscribed feeds, as taught by Fukahori in para. 0038, and Naibo in para. 0033.
As per claim 4, claim 1 is incorporated and De Smet fails to disclose:
wherein the computer readable instruction, when executed, further cause the device to perform: receiving, from the client, a request to unsubscribe from the first query; responsive to determining, based on the query data structure, that the client is the only client subscribed to the first query, removing the first query record from the query data structure and the query index data structure; responsive to the removing, determining, based on the query data structure, that the client is not subscribed to any queries; and responsive to the determining, closing the persistent connection with the client, (While De Smet discloses the ability to unsubscribe in paragraph [0062)
Fukahori in paragraph [0229] describes the ability for to users to request to unsubscribe to a feed, and would delete the user/object/feed row from the subscription table.  Futhermore a reaper is employed to purge feeds (e.g. removing the first query record from the query data structure) that are not worth or keeping or old (e.g. no other clients are subscribed to the query/feed)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Naibo and Fukahori into the teaching of Smet as they related to subscribing to updated data feeds/streams and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of Fukahori in para. 0038, and Naibo in para. 0033.
As per claim 5, claim 2 is incorporated and De Smet fails to disclose:
wherein the computer readable instruction, when executed, further cause the device to perform: receiving, from the client, a request to unsubscribe from the first query; responsive to determining, based on the query data structure, that one or more other clients remain subscribed to the first query, removing the corresponding client ID from the first query record without removing the first query record from the query data structure; and responsive to determining, based on the query data structure, that the client is not subscribed to any queries, closing the persistent connection with the client.
But Fukahori in paragraph [0229] describes the ability for to users to request to unsubscribe to a feed, and would delete the user/object/feed row from the subscription table.  
6. The computer readable storage media of claim 1, wherein each record in the record data structure defines an entity being simulated in a multidimensional spatial environment, and wherein each data field of the plurality of data fields represents a different component of that entity.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Naibo and Fukahori into the teaching of Smet as they related to subscribing to updated data feeds/streams and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of Fukahori in para. 0038, and Naibo in para. 0033.

Claims 9, 10, 12, 13 recite equivalent claim limitations as claims 1, 2, 4, 5 above, except that they set forth the claimed invention as a method; Claims 17, 18 and 20 recite equivalent claim limitations as claims 1, 2, 4 above, except that they set forth the claimed invention as an apparatus; as such they are rejected for the same reasons as applied hereinabove. 

Claim 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Smet, Naibo and  Fukahori further in view of Bedekar et al. (US 20060031520 A1)
As per claim 3, claim 1 is incorporated and De Smet fails to disclose:
further comprising: prior to establishing the persistent connection with the client, determining whether a different persistent connection already exists with the client.
But Bedekar discloses the above limitation at least by (paragraph [0068] which specifically recites “determined if the user associated with the received request is already using a persistent connection” in context to whether a new persistent connection can be established (e.g. prior to establishing the persistent connection with the client).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Bedekar into the teaching of Smet, Naibo and Fukahori as they related to exchanging data via a connection between client and server and one of the ordinary skill in the art would have been motivated to use such a Bedekar in para. 0016.

Claim 11 recite equivalent claim limitations as claim 3 above, except that they set forth the claimed invention as a method; Claim 19 recite equivalent claim limitations as claim 3 above, except that they set forth the claimed invention as an apparatus; as such they are rejected for the same reasons as applied hereinabove. 

Claims 6-8, 14, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Smet, Naibo and  Fukahori further in view of Zolnieryk (US 10146877 B1).
As per claim 6, claim 1 is incorporated and De Smet further discloses:
wherein each record in the record data structure defines an entity being simulated in a multidimensional spatial environment, and wherein each data field of the plurality of data fields represents a different component of that entity, at least by (paragraph [0050] which describes the stream of data involves variety of data sources with fields that can store multi-dimensional data)
But fails to specifically describe: and wherein each data field of the plurality of data fields represents a different component of that entity,
But Zolnieryk, discloses the above limitation at least by (col. 8 lins 24-37, which describes a virtual space which objects are associated with and can be subscribed to.  And data related to the object (e.g. entity) within the virtual space represents the different components of that entity within the virtual space)
Zolnieryk into the teaching of Smet, Naibo and Fukahori as they related to subscribing to updated data feeds/streams and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing a updated related to virtual spaces, as taught by Zolnieryk.
As per claim 7, claim 6 is incorporated and De Smet further discloses:
wherein a first data field, of the plurality of data fields, defines a location in multidimensional space, at least by (paragraph [0050] which describes the stream of data involves variety of data sources with fields that can store multi-dimensional data)
But fails to specifically describe: a location in multidimensional space
But Zolnieryk, discloses the above limitation at least by (col. 8 lins 24-37, which describes a virtual space which objects are associated with and can be subscribed to.  And data related to the object in terms of its position within the virtual space)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Zolnieryk into the teaching of Smet, Naibo and Fukahori as they related to subscribing to updated data feeds/streams and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing a updated related to virtual spaces, as taught by Zolnieryk.
As per claim 8, claim 7 is incorporated and De Smet fails to disclose:
wherein the indexing data field in the query index data structure is a region of a multidimensional space.
Zolnieryk, discloses the above limitation at least by (col. 7 lines 49-67, describes subscribed to sub-spaces (e.g. regions) and queries correspond to each sub-space)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Zolnieryk into the teaching of Smet, Naibo and Fukahori as they related to subscribing to updated data feeds/streams and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing a updated related to virtual spaces, as taught by Zolnieryk.

Claims 14-16 recite equivalent claim limitations as claims 6-8 above, except that they set forth the claimed invention as a method as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152